Name: Council Decision (EU) 2017/2088 of 6 November 2017 on the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Seychelles amending the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver
 Type: Decision
 Subject Matter: international law;  Africa;  European construction;  international affairs
 Date Published: 2017-11-15

 15.11.2017 EN Official Journal of the European Union L 297/11 COUNCIL DECISION (EU) 2017/2088 of 6 November 2017 on the signing, on behalf of the Union, of the Agreement between the European Union and the Republic of Seychelles amending the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By its Decision 2009/900/EC (1), the Council concluded the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver (2) (the Agreement). The Agreement provides for visa-free travel for the citizens of the Union and for the citizens of the Republic of Seychelles when travelling to the territory of the other Contracting Party for a maximum period of 3 months during a 6-month period. (2) Regulation (EU) No 610/2013 of the European Parliament and of the Council (3) introduced horizontal changes in the Union's visa and border acquis and defined a short stay as a maximum of 90 days in any 180-day period. (3) It is necessary to incorporate this new definition into the Agreement in order to fully harmonise the Union's short-stay regime. (4) On 9 October 2014, the Council adopted a decision authorising the Commission to open negotiations with the Republic of Seychelles on an agreement which amends the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver (the amending Agreement). (5) Negotiations on the amending Agreement were successfully finalised by the initialling thereof, by Exchange of Letters, on 15 July 2016. (6) The amending Agreement should be signed, and the declarations attached to the amending Agreement should be approved, on behalf of the Union. (7) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (4); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (8) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (5); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement between the European Union and the Republic of Seychelles amending the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver is hereby authorised, subject to the conclusion of the said Agreement (6). Article 2 The declarations attached to the amending Agreement shall be approved on behalf of the Union. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the amending Agreement on behalf of the Union. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2017. For the Council The President T. TAMM (1) Council Decision 2009/900/EC of 30 November 2009 on the conclusion of the Agreement between the European Community and the Republic of Seychelles on the short-stay visa waiver (OJ L 321, 8.12.2009, p. 42). (2) OJ L 169, 30.6.2009, p. 31. (3) Regulation (EU) No 610/2013 of the European Parliament and of the Council of 26 June 2013 amending Regulation (EC) No 562/2006 of the European Parliament and of the Council establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code), the Convention implementing the Schengen Agreement, Council Regulations (EC) No 1683/95 and (EC) No 539/2001 and Regulations (EC) No 767/2008 and (EC) No 810/2009 of the European Parliament and of the Council (OJ L 182, 29.6.2013, p. 1). (4) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (5) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (6) The text of the amending Agreement will be published together with the decision on its conclusion.